          Case1:19-cv-05435-PAE
         Case  1:19-cv-05435-PAE Document
                                  Document130-2
                                           131 Filed
                                                Filed 01/30/20
                                                      01/30/20 Page
                                                               Page 12 of
                                                                       of12




                                     ~                 RDER
         GRANTING MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFFS

         Erin Beth Harrist seeks to withdraw as counsel for plaintiffs National Family Planning

and Reproductive Health Association and Public Health Solutions in No. 19-cv-5435. The Court

concludes that the motion be granted.



Dated:                                                       United Stat~ District Judge:
